DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 25 recite limitations related to "using...first transient time...and second transient time for one or more operational tasks...comprising: performing one or more radio 
Claim 25 recites the limitation “the network node of claim 9” which makes the claim indefinite.  Claim 9 is a method claim, hence it’s unclear if Applicant intended to claim “the method of claim 9” or “the network node of claim 21”.  Examiner will interpret as best understood.


Allowable Subject Matter
Claims 1-14, 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, 16-24 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	…determining, based on the obtained first TTI, a first transient time associated with the first TTI, the first transient time defining a first duration during which a transmit power level of the wireless device changes…
 	…determining, based on the obtained second TTI, a second transient time associated with the second TTI, the second transient time defining a second duration during which the transmit power level of the wireless device changes, wherein the second transient time is different from the first transient time…
 	…the first transient time not being part of the first TTI and the second transient time not being part of the second TTI.… in combination with other limitations recited as specified in claims 1, 9, 16, 21.



 	The second closest prior art Kim et al (USPN 2019/0223204) discloses a system and method for data transmission using a normal TTI and a short TTI. However, Kim fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Agarwal et al (USPN 2017/0325246) discloses a system and method for transmission using a portion of TTI. However, Agarwal fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469